i          i        i                                                                i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-08-00383-CV

                          TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                  Appellant/Cross-Appellee

                                                  v.

                                         Julian TORRES, III,
                                       Appellee/Cross-Appellant

                      From the 229th Judicial District Court, Starr County, Texas
                                      Trial Court No. DC-05-98
                             Honorable Alex W. Gabert, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: December 17, 2008

REVERSED and REMANDED

           The parties have filed a “Joint Motion to Set Aside and Remand” stating they have reached

a settlement, and requesting that we set aside the trial court’s judgment without regard to the merits

and remand the cause to the trial court for further proceedings in accordance with the parties’s

settlement agreement. The motion is granted. The judgment of the trial court signed on March 12,

2008 is reversed, and the cause is remanded to the trial court for further proceedings. See TEX . R.

APP . P. 42.1(a)(2)(B), 43.2(d). Costs of appeal are taxed against the parties who have incurred them.

                                                              PER CURIAM